NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2765-19

CARMEN ALLEN,
f/k/a CARMEN DOWNS,

          Plaintiff-Respondent/
          Cross-Appellant,
v.

JOHN DOWNS,

     Defendant-Appellant/
     Cross-Respondent.
_________________________

                   Argued October 21, 2021 – Decided November 4, 2021

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Mercer County,
                   Docket No. FM-11-0535-17.

                   Howard L. Felsenfeld argued the cause for
                   appellant/cross-respondent (Felsenfeld and Clopton,
                   attorneys; Howard L. Felsenfeld, on the briefs).

                   Carleen M. Steward argued the cause for
                   respondent/cross-appellant (Fruhschein & Steward,
                   LLC, attorneys; Carleen M. Steward, of counsel and on
                   the briefs).
PER CURIAM

      In this post-judgment matrimonial matter, defendant John Downs appeals

from the Family Part's May 20 and 21, 2020 orders1 entered by Judge Kay

Walcott-Henderson. Plaintiff Carmen Allen has filed a cross-appeal from the

same orders.

      The parties are fully familiar with the procedural history and facts of this

case as set forth in the judge's thorough written decision accompanying the

orders. Briefly stated, the parties were married in June 1988 and have one

emancipated child. Plaintiff filed her complaint for divorce in January 2017.

      On March 4, 2019, the parties entered into an oral settlement agreement

under which defendant agreed to pay plaintiff $831,000 as "a buy-out of

support" and equitable distribution. Under the agreement, defendant promised

to pay plaintiff $350,000 within 120 days of the date of the settlement.

Thereafter, defendant was required to pay plaintiff $150,000 within three years

of the settlement, and pay her the remaining $331,000 in monthly installments

of $3940 over a seven-year period, which would begin after the expiration of

the 120-day post-settlement period.



1
  These were the final two orders entered in this matter. As discussed below,
the parties also challenge aspects of some of the court's earlier orders.
                                                                            A-2765-19
                                        2
        The parties agreed that defendant would retain his business, the former

marital home, and a number of investment properties. Plaintiff was to remain

in the home until the expiration of the 120-day period for the payment of the

$350,000. Until that occurred, defendant agreed to continue to pay plaintiff

$1730 per month in pendente lite support.2

        Unfortunately, defendant did not meet his obligations and did not pay

plaintiff the $350,000 lump sum due within 120 days of the settlement, or the

monthly pendente lite support and equitable distribution payments. Plaintiff

immediately moved to enforce the settlement agreement and asked that the court

grant her "a security interest" on the home and three of the investment properties

to ensure that defendant did not dispose of them prior to meeting his financial

obligations to her. Defendant did not file a timely objection to plaintiff's motion

and, on June 7, 2019, the court granted plaintiff the right to place a mortgage 3

on the properties "to enforce defendant's obligations under [the parties']

agreement."



2
  The parties did not resolve all of the issues between them in the settlement,
but agreed to attempt to work out their remaining four issues through mediation.
Based upon this representation, the court entered a final judgment of divorce on
March 4, 2019.
3
    Plaintiff subsequently filed a lis pendens on each of the properties.
                                                                             A-2765-19
                                          3
      Defendant eventually paid plaintiff $150,000 of the first $350,000 due her.

However, he still owed her $200,000 and was in arrears on his other monthly

obligations. Plaintiff then filed a series of enforcement motions seeking to

compel defendant's compliance with the settlement. In response, defendant filed

motions attempting to modify the agreement and to force plaintiff to remove her

security interest from the properties. The court addressed these motions in

orders issued on November 19, 2019, February 10, 2020, and February 21,

2020.4

      Throughout this period, defendant alleged he had planned to obtain a

mortgage of his own on the former marital home and use the proceeds to pay

plaintiff. Defendant asserted that the bank would not approve his mortgage

request because plaintiff's interest in the home would be superior to that of the

lender. Therefore, defendant claimed it was "impossible" for him to meet his

financial obligations to plaintiff. However, defendant's alleged plan was not

included in the oral settlement agreement, and he did not provide any

documentation from a lending institution stating that plaintiff's security interest

barred him from using the home or his other properties as collateral for a loan.


4
  The court also held a plenary hearing in order to address the four outstanding
issues that the parties had not been able to resolve at the time of the March 4,
2019 final judgment of divorce.
                                                                             A-2765-19
                                        4
      In the May 20, 2020 order that is the subject of this appeal, Judge Walcott-

Henderson granted defendant's application for a stay of a previously-imposed

daily $25 sanction pending this appeal, and addressed plaintiff's application for

additional enforcement actions.     On May 21, 2020, the judge entered a

supplemental final judgment of divorce in which she memorialized the parties'

settlement agreement.5 The judge also addressed the parties' four outstanding

issues and, among other things, ordered defendant to pay plaintiff 40% of her

credit card debt and decided which cars each party could retain. In addition, the

judge made clear that plaintiff could continue to reside in the former marital

home and receive monthly pendente lite support payments until defendant paid

her the rest of the $350,000 lump sum payment. This appeal and cross-appeal

followed.

      On appeal, defendant argues that the judge erred by:        (1) permitting

plaintiff to hold a security interest on the former marital home and three of his

investment properties; (2) requiring him to pay plaintiff counsel fees in

connection with her successful enforcement motions; (3) ordering him to pay a

portion of plaintiff's post-judgment credit card debt; and (4) continuing to



5
  The parties had been unable to agree upon the language of a written marital
settlement agreement.
                                                                            A-2765-19
                                        5
impose a $25 per day monetary sanction for failing to meet his financial

obligations to plaintiff.

      In her cross-appeal, plaintiff challenges the court's "failure to enforce

prior orders [and] agreements." She argues the court erred by: (1) staying the

daily sanctions pending appeal; (2) failing to impose a daily sanction on plaintiff

until he paid the counsel fees due her; (3) denying her request for a recalculation

of the net equity in the investment properties and for an increase in the $3941

monthly equitable distribution payment; (4) failing to enforce the prior orders

by issuing a bench warrant for defendant's arrest; (5) denying her motion for an

additional 120 days to vacate the former marital home in the event defendant

paid the remaining $200,000 on the initial $350,000 lump sum due her; (6)

ordering that defendant could retain cars that were worth more than the cars she

was permitted to keep; and (7) denying her request for additional counsel fees.

      Based on our review of the record and the applicable law, we affirm

substantially for the reasons expressed by Judge Walcott-Henderson in the

written decision she rendered on May 20, 2020, as well as in her prior decisions

accompanying the earlier orders. We add the following comments.

      The scope of our review of the Family Part's order is limited. We owe

substantial deference to the Family Part's findings of fact because of that court's


                                                                             A-2765-19
                                        6
special expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   Thus, "[a] reviewing court should uphold the factual findings

undergirding the trial court's decision if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,

191 N.J. 240, 253-54 (2007) (alteration in original) (quoting N.J. Div. of Youth

& Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007)).

      While we owe no special deference to the judge's legal conclusions,

Manalapan Realty, L.P. v. Manalapan Twp. Comm. of Twp. of Manalapan, 140

N.J. 366, 378 (1995), we will only disturb the judge's factual findings and legal

conclusions if we are "'convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice' or when we determine the court has palpably

abused its discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010)

(quoting Cesare, 154 N.J. at 412). "Only when the trial court's conclusions are

so 'clearly mistaken' or 'wide of the mark' should an appellate court intervene

and make its own findings to ensure that there is not a denial of justice." N.J.

Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div.

of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007)).




                                                                           A-2765-19
                                       7
      With regard to the specific contentions raised by the parties, we apply an

abuse of discretion standard when reviewing challenges to the amount of an

equitable distribution award or the manner of allocation.           Borodinsky v.

Borodinsky, 162 N.J. Super. 437, 444 (App. Div. 1978). Similarly, a trial court's

rulings on support are discretionary and should not be overturned unless the trial

court has abused its discretion, failed to consider applicable legal principles, or

made findings unsupported by the evidence. Gordon v. Rozenwald, 380 N.J.

Super. 55, 76-77 (App. Div. 2005). Likewise, we will alter an attorney's fee

award "only in the clearest case of abuse of discretion." Yueh v. Yueh, 329 N.J.

Super. 447, 466 (App. Div. 2000).

      Applying these principles, the court's disposition of the parties' respective

arguments reveals nothing so wide of the mark that we could reasonably

conclude that a clear mistake was made by the judge. The record amply supports

Judge Walcott-Henderson's factual findings and, in light of those findings, her

legal conclusions are unassailable.

      As previously noted, defendant did not oppose plaintiff's request for the

security interest on the four properties. He also failed to provide sufficient

evidence to the court to support his claim that he is unable to use these properties

to fund his obligations to plaintiff. In addition, defendant did not explain why


                                                                              A-2765-19
                                         8
he could not propose an alternative to his refinancing plan, such as the sale of

some of these assets, to obtain the funds he now asserts he lacks.

      We also discern no abuse of discretion in the judge's decision to grant

plaintiff's requests for reasonable counsel fees in connection with her

enforcement motions. Because the record supports the judge's finding that

plaintiff incurred credit card debt as a result of defendant's failure to meet his

financial obligation, the judge also did not err by ordering defendant to pay a

portion this debt. Finally, the modest daily sanctions imposed by the court were

"an entirely proper tool to compel compliance with a court order." Franklin

Twp. Bd. of Educ. v. Quakertown Educ. Ass'n, 274 N.J. Super. 47, 55 (App.

Div. 1994).

      Similarly, Judge Walcott-Henderson did not abuse her discretion in

connection with any of the matters raised by plaintiff in her cross-appeal. The

judge carefully reviewed the relevant evidence and fully explained her reasons

in a logical and forthright manner. We therefore affirm the orders in all respects.

      Affirmed.




                                                                             A-2765-19
                                        9